Citation Nr: 1115966	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  05-16 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an initial rating for the service-connected degenerative joint disease of the lumbar spine in excess of 10 percent prior to September 2, 2005.  

2.  Entitlement to an initial rating for the service-connected degenerative joint disease of the lumbar spine in excess of 20 percent beginning on September 2, 2005.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the RO that granted service connection for degenerative joint disease of the lumbar spine and assigned a rating of 10 percent.

In November 2007, the Board remanded the case for additional development of the record.  

In an August 2010 rating decision, the RO increased the rating for the service-connected degenerative joint disease of the lumbar spine to 20 percent, effective on September 2, 2005.  

Since the Veteran has not expressed satisfaction with the higher rating, and such rating is less than the maximum under the applicable criteria, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to September 2, 2005, the service-connected low back disability is shown to have been manifested by degenerative joint disease with forward flexion of the thoracolumbar spine to 70 degrees, extension to 20 degrees, lateral flexion to 25 degrees, rotation to 35 degrees with pain noted at the end of each movement and reports of muscle spasm; the service-connected disability picture more closely resembled that of moderate overall functional impairment for this period.  
 
2.  Beginning on September 2, 2005, the service-connected low back condition is shown to have been manifested by degenerative changes with muscle spasm and a disability picture manifested by a functional loss due to pain that more nearly resembles that of flexion of thoracolumbar spine restricted to 30 degrees or less; neurological findings consistent with intervertebral disc disease are not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation of 20 percent for the service-connected lumbar spine disability for the period of the appeal prior to September 2, 2005 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a including Diagnostic Codes (Code) 5293 (2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Codes 5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a including Diagnostic Codes 5235-5243 (2010).

2.  The criteria for the assignment of a rating of 40 percent, but no higher, for the service-connected lumbar spine disability beginning on September 2, 2005 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (Code) 5293 (2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Codes 5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a including Diagnostic Codes 5235-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

As the August 2003 rating decision on appeal granted service connection for degenerative disc disease of the lumbar spine, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).

In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.

In this case, the necessary SOC was issued in March 2005.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).

The service treatment records are associated with the Veteran's claims file and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for VA examinations that are deemed to be adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.


Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's statements describing his symptoms are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.

The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.

Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations.  38 C.F.R. § 4.59 (2010).

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

As this appeal is from the initial rating assigned following the grant of service connection, "staged" ratings are for consideration and have been assigned as indicated.


Analysis

The applicable rating criteria for intervertebral disc disease were amended effective on September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  

Effective on September 26, 2003 the rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a, were amended by VA, including the criteria for rating intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 (August 27, 2003).

Under the provisions of Diagnostic Code 5292, in effect before September 26, 2003, a 20 percent evaluation is assigned for moderate limitation of motion, and a 40 percent evaluation is assigned for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under Diagnostic Code 5295, in effect before September 26, 2003, lumbosacral strain warrants a no percent evaluation when manifested by slight subjective symptoms only.  

A 20 percent rating is assigned where there is muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  

A 40 percent rating is assigned for severe disability with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under Diagnostic Code 5289, a 40 percent rating was assignable for favorable ankylosis of the lumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the lumbar spine.

Under the former provisions of Diagnostic Code 5293, intervertebral disc disease, a noncompensable evaluation is assigned for postoperative, cured intervertebral disc disease; a 10 percent evaluation is assigned for mild intervertebral disc disease; a 20 percent rating is assigned for intervertebral disc syndrome which is moderate with recurring attacks; a 40 percent rating is warranted for intervertebral disc syndrome that is severely disabling with recurring attacks and intermittent relief; and a 60 percent evaluation is assigned for intervertebral disc disease which is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect prior to September 23, 2002).

Under the revised provisions of Diagnostic Code 5293, in effect from September 23, 2002 to September 26, 2003, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  

A 40 percent rating is for application where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from September 23, 2002 to September 25, 2003).

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

Revisions in the criteria for rating disabilities of the spine that came into effect on September 26, 2003 provide, in essence, that degenerative joint disease/degenerative arthritis (Code 5242) is to be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), and disc disease (Code 5243) is rated either under the General Formula or based on incapacitating episodes (whichever is more favorable).

Under the General Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2010).

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

The criteria are essentially identical to those in Code 5293 (in effect from September 23, 2002 to September 26, 2003).

As shown, the criteria for evaluating spine disorders were revised during the pendency of this appeal.  Therefore, the question arises as to which version of the regulations apply.

If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no earlier than the effective date of that change.  

The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  As such, VA must generally consider the claim pursuant to both versions during the course of an appeal.  See VAOPGCPREC 3- 2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

In accordance with VAOPGCPREC 3-2000, the Board will consider the claim under the old rating criteria for the entire period of the appeal, and the new criteria from the effective date of the revisions.


Prior to September 2, 2005

The Board has reviewed the all of the evidence of record and finds that, for initial period of the appeal, the service-connected low back disability picture is shown to have more nearly approximated criteria for the assignment of a rating of 20 percent in accordance with the older version of the established standards.

Significantly, on April 2003 VA examination, no complaints were noted.  For the lumbosacral spine, the Veteran demonstrated movement of 70 degrees in flexion, 20 degrees in extension, and 35 degrees in lateral flexion and rotation.  Pain was noted at 70 degrees of flexion.  The X-ray studies of the lumbar spine showed findings of early degenerative osteoarthritis.  The examiner diagnosed early degenerative osteoarthritis involving the lumbar spine with mild functional loss.  

A private treatment record in June 2003 notes the Veteran complained of having low back pain that averaged 6-7/10.  His flexion was to 80 degrees, and bilateral lateral bending was to 25 degrees (extension and rotation were not tested).  

The physician noted that she could walk, stand and sit for an extended period of time without difficulty.  She also could sustain positions and postures for an extended period of time without difficulty.  She was observed as not showing any undue shifting of positions during the examination.  It was noted that she had a history of back spasms.  

In October 2003, the Veteran was noted to have complained of having muscle spasms involving her back.  

In November 2003, there was an area of acute local tenderness in her right paraspinal area near the sacrum.  The straight leg raise test was negative on the left and positive at 40 degrees on the right.  

A December 2003 neurology note indicated that the Veteran reported having a history of sciatic pain with radiation down the right leg for years.  Her motor strength was 5/5 throughout, and she had normal bulk and tone.  She could heel/toe walk, and sensory tests were normal to light tough, pin prick, temperature, and joint position.  Her ankle reflexes were also normal.  

The assessment was that the Veteran complained of radicular pain that would localize at L5-S1, but the neurology examination was relatively normal.  

An October 2004 MRI of the lumbar spine showed no abnormality or focal disc protrusion.  

In December 2004, the Veteran complained of having lower back pain that radiated down the right leg.  Objectively, sensory testing was intact to light touch, joint position and vibration.  She was shown to have deceased pin prick and cold sensations in the left large toe.  

In an August 2005 letter, a VA physician states that the Veteran had chronic, severe, disabling back pain. 

Overall, the demonstrated range of lumbar motion during this earlier period does more close approximate the criteria for a rating of 20 percent when taking into consideration pain on motion or during flare-ups.   

Regarding intervertebral disc syndrome, under Code 5293, the evidence does not establish that the Veteran had invertebral disc syndrome manifested by recurring attacks that would warrant the assignment of a rating higher than 20 percent.  

In addition, Diagnostic Code 5243, which revised the criteria for intervertebral disc syndrome in September 2002 does not provide a basis for a higher rating since the evidence of record does not show that the service-connected lumbar disability produced any incapacitating episodes.


Higher than 20 percent after September 2, 2005

The RO assigned a 20 percent rating during this period under Diagnostic Code 5242 on this date.  

A September 2005 physical therapy note indicated that the Veteran reported having some limitation in performing functional activities.  She complained of having increased back pain with household activities and underwent physical therapy for her back.  Her current pain level was 7/10 with the pain located in the low back and in the leg.  

It was noted that the Veteran had a psychiatric disorder that might contribute to her increased pain and pain with palpation as she had psychosocial factors that might influence recovery.  The physical therapy notes indicated the Veteran's extension and flexion were very limited in the standing position with increased pain.  She also had decreased lumbar strength and stability.  

The Veteran reported having decreased sensation and a pressure sense in the left leg.  She demonstrated decreased strength in the left lower extremity and decreased lumbar strength and stability.  No neurological deficits were noted to indicate a myotome or dermatome pattern.  Reflexes were not assessed.

During the following month, the Veteran demonstrated increased spasm with minimal palpation and decrease.  She had decreased strength and overall mobility.  

In November 2005, the Veteran evaluated her pain as 6/10.  On occasion, she had radiating pain to the posterior ankle with numbness, although it was not currently present.  There was normal curvature of the spine with no gait abnormality.  She had a positive trigger point in the right lumbar paraspinal, right gluteal region.  Her lumbar forward flexion was limited, but the actual degree of limitation was not reported.  Sensation and strength were normal, and deep tendon reflexes were 1/4 in the lower extremities.  She was given medication for severe spasm.  

The record shows that the Veteran reported having episodes of flare-ups in July 2006, June 2007 and August 2007.  During these times, she had increased pain.  One episode included spasms, and another episode included reports of an inability to get around or walk.  

In a December 2007 statement, the Veteran's husband reported that her back had worsened significantly since 1993.  He observed that she could not stand or bend in some way at all and had problems with falling over for the past 2 to 3 years.  

On December 2008 VA examination, the Veteran's lumbar spine movement was noted to be that of forward flexion from 0 to 80 degrees with pain from 75 to 80 degrees; extension from 0 to 20 degrees with pain from 18 to 20 degrees; bilateral lateral flexion from 0 to 30 degrees with pain from 25 to 30 degrees; and bilateral lateral rotation from 0 to 45 degrees with pain from 40 to 45 degrees.  

These movements were accomplished multiple times without evidence of fatigue, incoordination or instability or weakness during motion.  There was no evidence that she experienced flare-ups manifested by sudden pain, swelling or redness.  She had no incapacitating episodes during the past 12 month period that required medical attention.  The examiner found good lumbar lordosis with no evidence of scoliosis or paravertebral spasms.

During the examination, the Veteran reported having had discomfort in the middle of her back that radiated into the right buttock.  This sometimes went down to her knee, but the examiner noted that she had a nonservice-connected knee problem and that the knee discomfort did not relate to her back.  

The Veteran could perform the activities of daily living, although her husband helped her to get in and out of the bathtub.  She also reported having a tendency to fall.  She was able to walk a 1/2 mile and did not use assistive devices to walk.  

In an addendum, the VA examiner added that the X-ray studies taken on the day of the examination revealed some scoliosis and that, since the curve was from the sacrum to the thoracic spine, it suggested that this was postural.  Given the Veteran's age, her spine was considered to be normal.  

The examiner also stated that the neurological portion of the examination revealed she had brisk and equal ankle and knee jerks.  She was able to walk on tiptoes and heels.  Power in the ankles was 5/5, and there was no loss in sensation.  

The straight leg raise test was to 70 degrees on the left and 60 degrees on the right.  The limitation on the right was due to low back pain with some degree of referral to the right buttock. 

The December 2008 X-ray studies of the lumbar spine revealed an essentially normal spine, given the Veteran's age.  Small osteophytes were found at L2-3 and L3-4.  The disc spaces were well maintained, and the vertebral bodies looked normal.  The intervertebral foramina were well maintained.  

The July 2010 X-ray studies of the lumbar spine revealed mild to moderate degenerative changes, but no acute bony abnormality.  She continued to complain of chronic back pain.  There was no evidence of foot drop or bowel or bladder dysfunction, and the deep tendon reflexes in the lower extremities were normal.  Dorsiflexion and plantar flexion were equal and strong, bilaterally.

Despite complaints of decreased sensation and decreased strength in the left lower extremity, there was no evidence of neurological deficiencies found in September 2005.  The reflexes were not tested at that time, but the deep tendon reflexes were present in November 2005 when sensation and strength were noted to be normal.  

Based on the December 2008 examination findings, there is no evidence of severe lumbosacral strain manifested by listing of the whole spine, marked limitation of motion of forward bending in the standing position, loss of lateral motion, or narrowing or irregularity of the joint space, or abnormal mobility on forced motion.  

The December 2008 X-ray studies showed disc spaces were well maintained, and July 2010 X-ray studies showed there were no bony abnormalities.  Consequently, a rating in excess of 20 percent under Code 5295 is not warranted.

There is an absence of neurological findings that would suggest that the Veteran had recurring attacks of intervertebral disc syndrome with intermittent relief or persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the disease disc.  

The findings in December 2008 and July 2010 do not contain objective evidence of neuropathy or neurological abnormalities.  There is no evidence of lumbar spine ankylosis to render Code 5289 applicable.  

However, based on a careful review of the record, the Board finds that the service-connected degenerative joint disease of the lumbar spine is shown to have been productive of a disability picture manifested by a functional loss due to pain that more closely approximates that of limitation of flexion of the thoracolumbar spine to 30 degrees or less.  

Accordingly, on this record, an increased rating of 30 percent is warranted for the period of the appeal since September 2, 2005.  

The Board's findings are based on schedular evaluation.  The Board has also considered whether extraschedular evaluation is appropriate in this case.

The rating schedule represents as far as is practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).

However, to afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Board may determine, in the first instance, that a veteran has not presented evidence warranting referral for extraschedular consideration, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Here, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, the Board finds that referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

An increased, initial rating of 20 percent for the service-connected degenerative joint disease of the lumbar spine prior to September 2, 2005 is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased rating of 40 percent for the service-connected degenerative joint disease of the lumbar spine is granted, subject to the regulations controlling disbursement of VA monetary benefits.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


